Dissenting Opinion by
Mr. Justice Roberts :
I dissent for the reasons expressed in my dissenting opinion in Commonwealth v. Spencer, 442 Pa. 328, 338, 275 A. 2d 299, 305 (1971), believing that this wholly prospective overruling is inappropriate and that the newly announced measure of damages should be applied at least to the instant case.
*312It will be remembered, for example, that in Flagiello v. Pennsylvania Hospital, 417 Pa. 486, 208 A. 2d 193 (1965), where this Court repudiated the charitable immunity doctrine, relief was afforded the particular litigant in that case. A further list of cases where we rejected prospective overruling is contained in Falco v. Pados, 444 Pa. 372, 282 A. 2d 351 (1971). Therefore, I would likewise here remand solely for the awarding of damages.